PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.:7,935,202			:
Issue Date: May 3, 2011			:
Application No.:12/559,117			:  ON PETITION
Filed: September 14, 2009			:
Attorney Docket No.  1275JW-61200

This is a decision on the petition, filed September 30, 2021, to reinstate the above-cited patent pursuant to 37 CFR 1.378(b)1.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision.  Extension of this two month time limit can be granted under 37 CFR 1.136(a). This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified patent issued on May 3, 2011.  Therefore, the grace period in 35 U.S.C. § 41(b) for paying the 7.5-year maintenance fee expired at midnight on May 3, 2019.

The petition does not satisfy 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the patent expired for nonpayment of a maintenance fee.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment was unintentional where the petition to accept such maintenance fee payment was filed more than two years after the date the patent expired for nonpayment. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required. It is noted that the petitioner surmises that the 7.5-year maintenance fee was not paid because the Eldredge Law Firm failed to send a reminder to the patentee informing the patentee that the 7.5-year maintenance fee was due.2  Petitioner’s explanation is deficient, however.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 41(c)(1) and 37 CFR 1.378 rests with the petitioner. 

The first period of delay petitioner must address on renewed petition is the delay in payment of the maintenance fee that resulted in the expiration of this patent. Petitioner must explain the delay between when the maintenance fees were due and when the maintenance fee was paid. It is noted that patentee states that “[t]he Patentee worked with and was in communication with Richard Eldredge and the attorneys of the Eldredge Law Firm on the Patentee's issued patents and pending patent applications from February 2016 through late 2020.”3  Petitioner does not explain whether the communications between the patentee and the Eldredge Law Firm that occurred in the relevant period, i.e., May 3, 2018, through May 3, 2019, included any discussion about the necessity of paying maintenance fees for the subject patent. On renewed petition, petitioner must inform the Office whether, during the relevant period, the patentee had any discussions with the Eldredge Law Firm about the payment of maintenance fees. 

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.378(b). Petitioner must explain why the initial petition was not filed until September 30, 2021, when petitioner states that petitioner became aware in June 2021, that the subject patent was expired. 

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.378(b), if any.

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

See MPEP 2590(I).

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent.  If the Eldredge Law Firm had the authority to pay the 7.5-maintenance fee as granted by the patentee, the renewed petition must include an explanation of how the delay of the Eldredge Law Firm in paying the 7.5-year maintenance fee was unintentional.  When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

It is noted that the power of attorney in this matter remains with the Eldredge Law Firm and that the correspondence address of record remains that of the offices of the Eldredge Law Firm. A courtesy copy of this decision is being mailed to the address cited on the petition. All future correspondence will be mailed to the address of record absent appropriate written instructions directing otherwise.

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
United States Patent and Trademark Office
Box 1450
Alexandria, VA 22313-1450


By facsimile:		(571) 273-8300
Attn: Office of Petitions

Or VIA EFS-WEB






/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        						

Cc:
James E. Walton
Law Offices of James E. Walston, P.L.L.C.
1169 N. Burleson Blvd., Suite 107-328
Burleson, Texas 76028



















    
        
            
        
            
        
            
        
            
    

    
        1 	(a) The Director may accept the payment of any maintenance fee due on a patent after expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director to have been unintentional. If the Director accepts payment of the maintenance fee upon petition, the patent shall be considered as not having expired, but will be subject to the conditions set forth in 35 U.S.C. 41(c)(2). 
        (b) Any petition to accept an unintentionally delayed payment of a maintenance fee must include: 
        (1) The required maintenance fee set forth in §  1.20(e) through (g); 
        (2) The petition fee as set forth in § 1.17(m); and 
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 
        
        (c) Any petition under this section must be signed in compliance with §  1.33(b).
        2“Explanation of the Circumstances Surrounding the Delay”, filed September 30, 2021.
        3 Explanation of the Circumstances Surrounding the Delay”, filed September 30, 2021, p.3.